Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about April 23, 2004, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act which, if committed by an adult, would constitute the crime of attempted robbery in the third degree, and placed him with the Office of Children and Family Services for a period of up to 15 months, unanimously affirmed, without costs.
*361The court properly exercised its discretion in placing appellant in a limited secure facility. The record establishes that this was the least restrictive alternative consistent with appellant’s needs and the needs of the community (see Matter of Katherine W., 62 NY2d 947 [1984]). Appellant exhibited an escalating pattern of serious misconduct, and the court followed the recommendations contained in a thorough report from a psychologist. Concur—Ellerin, J.P., Nardelli, Williams, Gonzalez and Sweeny, JJ.